Citation Nr: 0025769	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1973 to August 1973.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the benefit sought on 
appeal.

The Board observes that an August 1995 RO rating decision 
denied the appellant's request to reopen his claims of 
entitlement to service connection for a back disorder and 
flat feet, on the basis that new and material evidence had 
not been submitted.  The appellant was advised of the 
determination in August 1995 and did not appeal within one 
year.  In October 1996, the appellant requested that his 
claim be reopened.  In a December 1996, statement he 
requested a hearing and added the issue of service connection 
for a skin disorder.  The claim for service connection for a 
skin disorder was denied by the RO in January 1997.  At the 
same time he was advised that he needed new and material 
evidence to reopen his claims for service connection for his 
back and feet.  The appellant filed a timely notice of 
disagreement in regard to his skin disorder and a hearing was 
conducted in August 1997.  At the time of his hearing he 
again raised his back and foot claims as well as a claim of 
clear and unmistakable error in a 1974 rating action.  The 
Hearing Officer noted that these issues would be referred to 
the RO.  As these issues have not been developed for 
appellate review they are again referred to the RO for 
appropriate action. 

In June 2000, the appellant requested that his Board video 
hearing scheduled for June 2000 be canceled and that he did 
not wish to appeal the issue of service connection for skin 
disease.

The Board also notes that pursuant to a November 1999 RO 
rating decision, the appellant was granted entitlement to a 
nonservice-connected pension. 


FINDING OF FACT

On June 16, 2000, prior to the promulgation of a Board 
decision in this appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met, the appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board reiterates that the only issue on appeal 
is the appellant's claim of entitlement to service connection 
for a skin disorder.  In his March 1997 Substantive Appeal, 
the appellant indicated that he desired to appear before a 
Board Member at the RO.  After the issue had been certified 
to the Board for appeal in April 2000, the appellant 
indicated in writing in May 2000 that he desired to have a 
Videoconference hearing before the Board.  Later in May 2000, 
the appellant submitted a written request that his 
Videoconference hearing, scheduled for June 12, 2000, be 
postponed for 90 days in order for the veteran to obtain new 
counsel.  Finally, in June 2000, the appellant requested, in 
writing, that his June 12, 2000 videoconference hearing be 
canceled, and stated that he did not wish to appeal the issue 
of service connection for a skin disorder. 

Under 38 C.F.R. § 20.702(e), an appellant may withdraw his 
request for a hearing.  In addition, pursuant to 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  

As the appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

